Per Curiam.
Benjamin Montgomery challenges the trial court's denial of his motion for postconviction relief. The trial court determined that Montgomery's motion was untimely, successive, and an abuse of process. We agree, and caution Montgomery that repetitive, malicious, or frivolous filings in this Court will result in sanctions such as a bar on pro se filing in this Court or referral to prison officials for disciplinary proceedings, which may include forfeiture of gain time. See State v. Spencer , 751 So.2d 47 (Fla. 1999) ; § 944.279(1), Fla. Stat (2018).
AFFIRMED .
Rowe, Ray, and Osterhaus, JJ., concur.